UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 05-6794




IN RE:   CLARENCE HICKS,



                                                         Petitioner.



                 On Petition for Writ of Mandamus.
                           (CA-02-2076-L)


Submitted: September 29, 2005             Decided:   October 11, 2005


Before WILKINSON, KING, and GREGORY, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Clarence Hicks, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Clarence Hicks petitions this court for writ of mandamus.

The district court entered an order in March 2005 dismissing

Hicks’s 28 U.S.C. § 2255 (2000) motion to vacate his conviction.

Hicks asks us to direct the district court to address a claim of

actual innocence that he claims the district court failed to

consider.     Hicks further states that the district court failed to

file his notice of appeal.

            Mandamus relief is available only when the petitioner has

a clear right to the relief sought.      See In re First Fed. Sav. &

Loan Ass’n, 860 F.2d 135, 138 (4th Cir. 1988).     Further, mandamus

is a drastic remedy and should only be used in extraordinary

circumstances.     See Kerr v. United States Dist. Court, 426 U.S.

394, 402 (1976); In re Beard, 811 F.2d 818, 826 (4th Cir. 1987).

            There is nothing here or in the district court to show

that Hicks filed a notice of appeal, and he does not submit a copy

of such a notice.     Therefore, Hicks has not shown a clear right to

have a notice of appeal filed in the district court.       As to the

actual innocence claim, mandamus may not be used as a substitute

for appeal.    See In re United Steelworkers, 595 F.2d 958, 960 (4th

Cir. 1979).

     Therefore, we deny the petition for writ of mandamus.        We

dispense with oral argument because the facts and legal contentions




                                 - 2 -
are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                 PETITION DENIED




                              - 3 -